DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/21 has been entered.

Response to Amendment
3.	The rejection of Claim 3 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Eckes et al. (US 2015/0108408 A1) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Eckes et al. (US 2015/0108408 A1) in view of Son et al. (US 2004/0169175 A1) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1 and 4-7 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2010/0289014 A1) in view of Meerholz et al. (US 2004/0054152 A1) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

7.	The rejection of Claim 10 under 35 U.S.C. 103 as being unpatentable over Eckes et al. (US 2015/0108408 A1) in view of Schelter et al. (Macromol. Rapid Commun.  2010, 31, page 1560) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

8.	The rejection of Claims 1 and 11-16 under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2010/0289014 A1) in view of Meerholz et al. (US 2004/0054152 A1) and Oooka et al. (US 2015/0090988 A1) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

9.	The rejection of Claim 13 under 35 U.S.C. 103 as being unpatentable over Eckes et al. (US 2015/0108408 A1) in view of Koyama (US 2002/0180369 A1) as set forth in the Final Rejection filed 12/18/20 is overcome by the Applicant’s amendments.

Restriction/Election Requirement
10.	The Restriction/Election Requirement filed 11/23/21 is withdrawn.   

11.	In view of the Applicant’s election in Response to the Restriction/Election Requirement filed 04/02/20, Claims 1-16 are currently under consideration.

12.	Claims 1-20 are pending.  Claims 17-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, recites “wherein the compound of Formula 1 is contained in an amount of about 1.0 weight percent (wt%) to 5.0 wt% with respect to a total weight of the composition for forming the organic film” (page 5).  However, it is the position of the Office that prefacing the wt% range with the term “about” renders the claim indefinite; i.e., due to the ambiguity rising from the term “about,” the exact scope of the wt% of the compound of Applicant’s Formula 1 is not clear.  The Office has interpreted the compound of Applicant’s Formula 1 to be 1.0-5.0 wt% (inclusive) with respect to a total weight of the composition for forming the organic film for the purpose of this Examination.
	Clarification is required.

15.	Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). 
In the present instance, Claim 8 recites the broad recitation “a compound of Formula 1” (page 29) where Ar is the following:

    PNG
    media_image1.png
    219
    521
    media_image1.png
    Greyscale

, and the claim also recites “the compound of Formula 1 is a compound of Formula D-1” (page 32) where Ar4 is the following: 

    PNG
    media_image2.png
    75
    90
    media_image2.png
    Greyscale

, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
16.	Claims 11-16 are allowed.
	The closest prior art is provided by Ito et al. (US 2010/0289014 A1), which discloses a polymer of the following form:

    PNG
    media_image3.png
    81
    192
    media_image3.png
    Greyscale

where Ar1-4 = aryl or heterocyclic group ([0007]); the polymer comprises a film-forming solution which further comprises a solvent ([0098]).  However, it is the position of the Office neither Ito et al. singly nor in combination with any other prior art provides sufficient motivation to produce the Applicant’s invention, particularly in regards to the nature of the recited compound containing specific polymerizable groups.

Response to Arguments
17.	Applicant’s arguments on pages 56-63 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786